DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 1/06/2021 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baez et al. US 20170123389 A1 (hereinafter referred to as “Baez”) in view of Chi et al. US 20170220641 A1 (hereinafter referred to as “Chi”).

As per claim 1, Baez teaches:
One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
generating a database of interconnected smart entities (Baez, [0053] – A person’s house is scanned for all devices resident, wherein the remote management capabilities are recorded in a database), 
the smart entities comprising object entities representing each of a plurality of objects associated with one or more buildings (Baez, [0053] – The person’s house is interpreted as a building) and 
the plurality of objects each representing a space, person, building subsystem, and/or device (Baez, [0053] – Devices which are within spaces of a building), and 
data entities representing data generated by the objects (Baez, [0053] – Table 2 shows heat/air, conditioning/vacation, etc. is all the data generated by the devices), 
Although Baez teaches object entities such as devices and data from those objects, Baez doesn’t explicitly mention the term “relational”, however, Chi defines the association among various entities as being within a relational database management system:
the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities (Chi, [0043]); 

receiving data from a first object of the plurality of objects (Baez, [0053] – Table 2 shows heat/air, conditioning/vacation, etc. is all the data generated by the devices); 
determining a second object from a relational object for the first object based on the received data (Baez, [0038] – Discovery of devices that are resident in interconnected networks); and 
modifying a data entity connected to an object entity of the second object within the database of smart entities based on the received data for the first object (Baez, [0035] – A control element can be used to adjust the configurations of operations performed by the devices in a set of devices).

As per claim 2, Baez as modified teaches:
The non-transitory computer readable media of claim 1, wherein the first object is a sensor and the second object is a space within the building in which the sensor is located (Baez, [0017] – Manage different types of devices and/or sensors).

As per claim 3, Baez as modified teaches:
The non-transitory computer readable media of claim 2, wherein the sensor is a temperature sensor and the data entity connected to the object entity representing the space is configured to store an ambient temperature value of the space based on the received data from the temperature sensor (Baez, [0034] – In the case of a thermostat, the specific capabilities of being able to measure temperature, and be remotely turned on or off, and so forth).

As per claim 4, Baez as modified teaches:
The non-transitory computer readable media of claim 1, wherein one or more of the object entities comprises a static attribute to identify the object entity (Baez, [0050] – Identifications can be in the form of RFID tag, IP address, name, etc.), 
a dynamic attribute to store a data point associated with the object entity that changes over time (Baez, [0050] – Secure logins can change overtime), and 
a behavioral attribute that defines an expected response of the object entity in response to an input (Chi, [0086] – A query is interpreted as an input which elicits a response such as a tag or context object for elements that match the context of the query).

As per claim 5, Baez as modified teaches:
The non-transitory computer readable media of claim 4, wherein the data entity connected to the object entity of the second object is configured to store the dynamic attribute of the object entity (Chi, [0054] – The attributes may include, for example, contextual data, such as a postal zip code that is used to indicate a .

As per claim 6, Baez as modified teaches:
The non-transitory computer readable media of claim 5, wherein a relational object semantically defines the connection between the data entity and the object entity of the second object (Chi, [0040] – APIs that enable application developers to create and store asset models that define asset properties, as well as relationships between assets and other modeling elements).

As per claim 7, Baez as modified teaches:
The non-transitory computer readable media of claim 1, wherein the modifying of the data entity connected to the object entity of the second object comprises: 
identifying a dynamic attribute in the data that is associated with the object entity of the second object (Chi, [0054] – The attributes may include, for example, contextual data, such as a postal zip code that is used to indicate a particular location, the state of the card, and the like, wherein location data such as these are interpreted as dynamic attributes); 
determining a relational object connecting the data entity to the object entity of the second object (Chi, [0053] – A card allows interactions between components within an individual card, and interactions with other cards); and 
storing a value of the data corresponding to the dynamic attribute in the data entity (Chi, [0052] – A card stores data from an external data source).

As per claim 8, Baez as modified teaches:
The non-transitory computer readable media of claim 1, wherein the first object is an access control device (Baez, [0035] – A control element can be used to adjust the configurations of operations performed by the devices in a set of devices) and 
the second object is a person associated with the building in which the access control device is located (Chi, [0169] – Biometric components which are included as I/O components may identify a person).

As per claim 9, Baez as modified teaches:
The non-transitory computer readable media of claim 8, wherein the data entity connected to the object entity representing the person is configured to store a location attribute of the person based on the received data from the access control device (Chi, [0169] – The position components may include location sensor components (e.g., a Global Position System (GPS) receiver component), altitude sensor components (e.g., altimeters or barometers that detect air pressure from which altitude may be derived), orientation sensor components (e.g., magnetometers), and the like).



Claims 19 and 20 are directed to a system performing steps recited in claims 1 and 7 with substantially the same limitations.  Therefore, the rejections made to claims 1 and 7 are applied to claims 19 and 20.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baez in view of Chi and further in view of Ignatowski et al. US 20030200059 A1 (hereinafter referred to as “Ignatowski”).

As per claim 10, Baez as modified doesn’t go into detail about historical personal arrival time, however, Ignatowski teaches:
The non-transitory computer readable media of claim 9, wherein the instructions further cause the one or more processors to create a shadow entity to store historical values of the received data from the access control device (Ignatowski, [0018] – To calculate the performance estimate, the script measurements data is read from a table of previously measured values), and 
to calculate an average arrival time of the person from the historical values stored in the shadow entity (Ignatowski, [0018] and [0062] – Objectives include a user arrival rate or average response time or any number of criteria specified such as weighted average).
.

Response to Arguments
Applicant's arguments filed 1/06/2021 have been fully considered but they are not persuasive.  
	Applicant' s arguments begin on page 8 of Remarks with a general argument that the prior art of record does not teach the limitations of the claim.  Reasoning for this general allegation starts on page 9, where beyond this point, Applicant has a total of 3 specific arguments.  Each specific argument is addressed below.

Argument:  Applicant argues on page 9 of Remarks that Chi doesn’t adequately teach the claimed limitation: “the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities” because a RDBMS isn’t a database of interconnected smart entities.  Also a “relational database” doesn’t include “relational objects indicating relationships between 
In Response:  Chi teaches a RDBMS in paragraph [0043], which means that objects in the database are stored in a relational manner.  This is also shown in paragraphs [0040]-[0042] which teaches relationships between assets and how they are organized.  Paragraph [0044] also teaches sensor data from the assets.  Paragraphs 
Based on a reasonable interpretation in view of the specification, Baez in combination with Chi teaches the claimed limitation.

Argument:  Applicant argues on page 10 of Remarks that Baez doesn’t adequately teach: “determining a second object from a relational object for the first object based on the received data” because a process of device discovery is not the same as determining a second object from a relational object based on the received data.
In Response:  Baez teaches discovery of devices in interconnected networks in paragraph [0038].  Further clarification and context of what discovery entails is found in paragraphs [0039]-[0040] which talks about bluethooth which allows objects to discover other objects based on received data from the other objects.  There are also scanners which enable discovery of devices, wherein a scanner is inherently either a device or part of a device.  Support for this determination step is found in multiple paragraphs of the specification such as [0030], however, there wasn’t found an example or clarification that would appear to overcome paragraphs [0038]-[0040] of Baez and how they map on the claimed limitations.  
Based on a reasonable interpretation in view of the specification, Baez teaches the claimed limitation.

Argument:  Applicant argues on page 10 of Remarks that Baez doesn’t adequately teach: “modifying a data entity connected to an object entity of the second object within the database of smart entities based on the received data for the first object” because a “controller”, as in Baez, with control signals and/or commands, settings or adjusting configurations of operations is not instructions such as modifying a data entity connected to an object entity of the second object based on the received data.
In Response:  Baez teaches in paragraph [0035] teaches a controller which provides a means for modifying data.  Further clarification for how Baez maps to the claims is in the table in paragraph [0050] which teaches that a thermometer has the ability to measure temperature and the thermostat has the ability to control HVAC settings.  This is interpreted as reading on the elements of the claims because the thermometer is interpreted as a first object which receives data (i.e. temperature).  This data is received by a controller which is then used to adjust the HVAC settings based on the received temperature (e.g. it’s too cold, so switch to a heat setting or turn up the heat).  Paragraphs [0135]-[0139] of the specification describes a similar scenario. 
Based on a reasonable interpretation in view of the specification, Baez teaches the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spero et al. US 20160195856 A1 teaches a smart room thermometer to detect room temperature, which then allows the air conditioner to supply cooling or heating based on the temperature in paragraph [0210].
Angle et al. US 20140207282 A1 teaches an environmental controller with sensors to provide temperature measurements as well as an interface for controlling settings in paragraph [0050].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 19, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152